In Procedendo and Prohibition. This cause came on for further consideration upon relators’ motion for an order to show cause. On December 18,1996, this court issued an alternative writ setting forth a briefing schedule. On February 6, 1997, this court granted relators’ request for a stay of proceedings. Relators have now filed a motion for an order dismissing their earlier-filed motion for an order to show cause as moot. Upon consideration thereof,
IT IS ORDERED by the court that the motion be, and hereby is, granted.
Resnick, J., not participating.